  Case 17-36223       Doc 77    Filed 04/23/20 Entered 04/23/20 13:23:23            Desc Main
                                  Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                       )      Case No. 17-36223
                                             )
LEVON POWELL,                                )      Chapter 13
                                             )
         Debtor.                             )      Judge Cox

                                    NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee: ecf@tvch13.net

The following persons or entities who have been served via first-class U.S. Mail:
See attached list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in her stead, at 219 South Dearborn Street, Chicago, IL, and present the attached
Motion to Voluntarily Dismiss Chapter 13 Case, at which time and place you may appear.

         JUDGE:       Cox
         ROOM:        680
         DATE:        May 11, 2020
         TIME:        9:00 AM
A party who objects to this motion and wants it called must file a Notice of Objection with
the Court no later than two (2) business days before the presentment date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the motion without a hearing before the date
of presentment.
                                     PROOF OF SERVICE

The undersigned hereby certifies under oath and under all penalties of perjury that a copy of this
Notice of Motion and attachments were served on the above-named persons and/or entities either
electronically by the bankruptcy court or by depositing same into the U.S. Mail in Wheeling,
Illinois with proper postage prepaid before 5:00 pm on April 24, 2020.

                                                    /s/ Jeffrey A. Soufal
                                                    Jeffrey A. Soufal, ARDC #6227155
                                                    Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
